 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11    KEITH ROBERT LUGO,                                Case No. 1:19-cv-00039-LJO-SAB (PC)
12                         Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13           v.                                         DISMISSAL OF CERTAIN CLAIMS
14    R. FISHER, et al.,                                (ECF No. 24)
15                         Defendants.
16
17          Plaintiff Keith Robert Lugo is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 15, 2019, the assigned Magistrate Judge issued findings and recommendations

21   that this action proceed on Plaintiff’s second amended complaint against Defendants Mayfield,

22   Caitlan, and Angelina for interference with mail in violation of the First Amendment, and that all

23   other claims be dismissed. (ECF No. 24.) The findings and recommendations were served on

24   Plaintiff and contained notice that any objections thereto were to be filed within thirty (30) days

25   after service. (Id. at 9.) More than thirty days have passed since the findings and

26   recommendations were served, and no objections have been filed.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

28   de novo review of this case. Having carefully reviewed the entire file, the Court finds that the
                                                        1
 1   Magistrate Judge’s findings and recommendations are supported by the record and by proper
 2   analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1.       The findings and recommendations issued on July 15, 2019, (ECF No. 24), are
 5                   adopted in full;
 6          2.       This action shall proceed on Plaintiff’s second amended complaint, filed on July 3,
 7                   2019, (ECF No. 23), against Defendants Mayfield, Caitlan, and Angelina for
 8                   interference with mail in violation of the First Amendment;
 9          3.       Plaintiff’s official capacity and access to the court claims are dismissed from this
10                   action based on Plaintiff’s failure to state claims upon which relief may be granted;
11                   and
12          4.       This action is referred back to the assigned Magistrate Judge for further
13                   proceedings consistent with this order.
14   IT IS SO ORDERED.
15          Dated:     September 3, 2019                       /s/ Lawrence J. O’Neill _____
16                                                  UNITED STATES CHIEF DISTRICT JUDGE

17
18

19

20
21
22
23
24
25
26
27
28
                                                        2
